Citation Nr: 1745211	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus with plantar fasciitis and calcaneal spur. 

2.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine at L4-5.

3.  Entitlement to service connection for osteoarthritis of the left knee.

4.  Entitlement to service connection for osteoarthritis of the right knee.

5.  Entitlement to service connection for right ankle pain.

6.  Entitlement to service connection for left ankle pain.

7.  Entitlement to service connection for multiple joint pains.

8.  Entitlement to service connection for left wrist scar. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1979.

This matter came to the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Decision Review Officer (DRO) hearing in July 2012.  In June 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record on appeal.  

The issues of entitlement to service connection for degenerative disc disease of the lumbosacral spine at L4-5, osteoarthritis of the left and right knee, right and left ankle pain, multiple joint pains, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  The Veteran's feet were determined to be normal at service enlistment and pes planus was noted at separation.  The clinical evidence indicates that the Veteran's current pes planus with associated plantar fasciitis and calcaneal spur was incurred in service.  

3.  The Veteran's upper extremities and skin were determined to be normal at service enlistment and a left wrist scar was noted at separation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus with plantar fasciitis and calcaneal spur have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a left wrist scar have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background 

At his May 1975 military enlistment medical examination, the Veteran's feet, upper extremities, and skin were examined and determined to be normal.  In connection with the examination, the Veteran completed a report of medical history on which he denied having or ever having had foot trouble.  

In-service treatment records show that in October 1975, arch supports were requested.  A diagnosis or explanation was not provided.  

At the Veteran's March 1979 military separation medical examination, the examiner noted a scar on the Veteran's left wrist as well as pes planus.  On a report of medical history, the Veteran endorsed foot trouble  

In April 2010, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a bilateral foot disability.  

In support of the Veteran's claim, the RO obtained VA clinical records showing treatment for longstanding foot pain secondary to bilateral flat feet with plantar fasciitis and calcaneal spurs.  

In February 2011, the Veteran submitted statements from his siblings who indicated that the Veteran had had flat feet since he was a baby and that the condition had never been corrected.  

In a July 2012 statement, the Veteran explained that during basic training, he had been required to complete a 25 mile road march, as well as daily 5 mile runs and drills.  He indicated that these activities put strain on his feet, which aggravated his pes planus.  In support of his claim, the Veteran submitted an internet article indicating that plantar fasciitis was caused by activity that put extra stress on the foot such as physical exertion.  In addition, other risk factors for plantar fasciitis included flat feet.  

In December 2012, the Veteran submitted a claim of service connection for a left wrist scar.  

The Veteran was afforded a VA medical examination in May 2013.  The Veteran reported that he did not know how he got the scar on his left wrist.  He could not recall an injury to his left wrist or being treated for it in service.  The examiner determined a diagnosis of scar, left wrist, without residuals.  The examiner opined that the Veteran's left wrist scar was less likely than not incurred in or caused by an in-service injury, event, or illness because the Veteran was unaware of an injury to his left wrist.  

In June 2017, the Veteran submitted a May 2017 Disability Benefits Questionnaire (DBQ).  The podiatrist who completed the DBQ confirmed the diagnosis of bilateral pes planus, as well associated conditions such as tendinitis of the tibial tendon, tarsal tunnel, and an unstable gait.  He noted that the Veteran had a longstanding history of bilateral foot pain treated with arch supports and built up shoes.   The podiatrist indicated that it was his opinion that although he could not determine the etiology of the Veteran's condition, it was "very likely" that as a result of his in-service physical activities without the proper support, his condition was chronically exacerbated and further aggravated in service.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness.  Under the presumption of soundness, a veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 2014).  

In order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) a veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

Bilateral pes planus with plantar fasciitis and calcaneal spur

After considering and weighing all of the evidence of record, the Board concludes that service connection for bilateral pes planus with plantar fasciitis and calcaneal spur is warranted.

As set forth above, the evidence of record contains the Veteran's May 1975 enlistment examination in which the Veteran's feet were examined and determined to be normal.  

The Board has considered the lay evidence of record noting a preservice history of pes planus.  It is well established that a history provided by a Veteran of the preservice existence of a condition does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Moreover, the military induction examiner examined the Veteran's feet and determined that they were normal on enlistment.  Because the record in this case establishes that the Veteran was "examined, accepted, and enrolled for service," and that such examinations revealed no "defects, infirmities, or disorders," the presumption of sound condition attaches with respect to Veteran's pes planus disability.  Crowe, 7 Vet. App. at 245; see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In light of this finding, the burden of proof is on VA to rebut the presumption of soundness.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) the disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VA O.G.C. Prec. Op. No. 3-2003.

This burden is a formidable one, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); see also Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  In determining whether there is clear and unmistakable evidence that the disorder preexisted service, the Board must conduct an impartial and thorough review of all the evidence of record.  See Crowe, 7 Vet. App at 245-6; see also Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

In this case, after reviewing the entire record, the Board finds that the presumption of soundness has not been rebutted with respect to the Veteran's pes planus disability.  As set forth above, the Veteran's feet were clinically normal at the time of his service enlistment.  Moreover, in-service clinical records show that the Veteran was prescribed arch supports in 1975, an apparent indicator that he was experiencing foot symptomatology.  In addition, pes planus was noted at his military separation, an apparent indication that the condition of the Veteran's feet had increased in severity to the point that pathology was evident.  Finally, given the DBQ opinion of the May 2016 private physician, it is clear that the preexistence of the Veteran's pes planus disability and the lack on in-service aggravation is not "undebatable."

Where, as here, the government fails to rebut the presumption of soundness, the claim is one for direct service connection.  Kinnaman, 4 Vet. App. at 27.  In that regard, the evidence shows that in October 1975, a request for arch supports was noted.  In addition, at the Veteran's March 1979 separation examination, the examiner diagnosed pes planus and the Veteran completed a report of medical history on which he endorsed a history of foot trouble which began on active duty.  At his July 2012 and June 2017 hearings, the Veteran testified that he has had foot trouble since service.  Additionally, in the May 2012 DBQ, the podiatrist opined that it is very likely that the Veteran's pes planus is due to or aggravated by his service.  The Board notes that there is no other medical evidence of record which contradicts this conclusion.  

As set forth above, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for bilateral pes planus with plantar fasciitis and calcaneal spur.


Left wrist scar

As set forth in detail above, the Veteran's service treatment records show that at his May 1975 military enlistment medical examination, his upper extremities and skin were examined and determined to be normal.  At his March 1979 military separation medical examination, the examiner noted a scar on the Veteran's left wrist.   

At his June 2017 Board hearing, the Veteran correctly noted that no scars, tattoos, or anything of that nature were noted on his military entrance examination.  The Veteran acknowledged that he could not specifically recall when the laceration to his left wrist occurred.  The Veteran, however, emphasized his contention that because a left wrist scar was not noted on his entrance examination but was noted on his separation examination, it must have happened in service.  

Although a VA examiner has opined that the Veteran's left wrist scar was not related to his active service, because the only mention of a left wrist scar was on the Veteran's separation examination and the Veteran was unaware of a left wrist injury, section 3.303 requires an adjudicator to review the entire record, including lay statements, and give due consideration to VA policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  

The Board finds the Veteran's res ipsa loquitur argument to be compelling.  As noted, he is legally presumed to have been in sound condition at entry.  Thus, given the notation of the left wrist scar at separation, it stands to reason that the scar was produced at some point during the Veteran's period of active duty.  There is no evidence to the contrary.  As such, the evidence reflects that the Veteran's left wrist scar was incurred in service.  Thus, service connection for the Veteran's left wrist scar is granted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral pes planus with plantar fasciitis and calcaneal spur is granted. 

Entitlement to service connection for left wrist scar is granted. 


REMAND

Entitlement to service connection for degenerative disc disease of the lumbosacral spine at L4-5, osteoarthritis of the left and right knee, right and left ankle pain, and multiple joint pains.  

The Veteran seeks service connection for degenerative disc disease of the lumbosacral spine at L4-5, osteoarthritis of the left and right knee, right and left ankle pain, and multiple joint pains.  He contends that he developed those conditions as a result of his bilateral pes planus with plantar fasciitis and calcaneal spur.  See e.g. July 2012 DRO Hearing Testimony, June 2017 Hearing Transcript.  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In light of the decision above awarding service connection for bilateral pes planus, a VA medical opinion is necessary to determine whether the Veteran's claimed disabilities are secondary to or aggravated by his now service-connected pes planus disability.  

Entitlement to a TDIU

Because the TDIU claim will be significantly impacted by the pending claims referenced above, the claims are inextricably intertwined.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the TDIU claim should be held in abeyance, pending resolution of the claims discussed above.

Accordingly, the claims of service connection for degenerative disc disease of the lumbosacral spine at L4-5, osteoarthritis of the left and right knee, right and left ankle pain, and multiple joint pains and entitlement to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed low back, left and right knee, right and left ankle, and multiple joint pains disabilities.  Access to the Veteran's VA claims file must be made available to the examiner for review in connection with the examination.  

After examining the Veteran and reviewing the relevant evidence of record, the examiner should delineate all low back, knee, and ankle disabilities identified on examination.  The examiner should also identify any disability manifested by widespread joint pain.  

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current low back, knee, ankle, or widespread joint pain disability is causally related to the Veteran's active service or any incident therein, to include strenuous physical activity.  

If not, is it at least as likely as not (a 50 percent or greater probability) that any current low back, knee, ankle, or widespread joint pain disability is causally related to the Veteran's service-connected bilateral foot disability.  

If not, is it at least as likely as not (a 50 percent or greater probability) that any current low back, knee, ankle, or widespread joint pain disability is aggravated by the Veteran's service-connected bilateral foot disability.  

The term "aggravation" means a permanent increase in severity beyond the natural progress of the disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed. 

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


